—Order, Supreme Court, New York County (Stephen Crane, J.), entered on or about January 6, 1993, which granted plaintiffs’ motion to strike defendant’s second affirmative defense and denied defendant’s motion for summary judgment, unanimously affirmed, without costs.
In this personal injury action, plaintiffs moved to strike the affirmative defense of Workers’ Compensation, and defendant *38cross-moved to dismiss the action as barred by Workers’ Compensation Law § 11. Since defendant, the owner of the building where plaintiff was employed and where the alleged injuries occurred, did not present evidence in admissible form sufficient to prove as a matter of law that it functioned as the alter ego of plaintiff’s employer, the IAS Court properly found that plaintiffs’ claims were not barred by the Workers’ Compensation Law (see, Billy v Consolidated Mach. Tool Corp., 51 NY2d 152, 163). Concur—Murphy, P. J., Sullivan, Kupferman, Asch and Tom, JJ.